       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 1 of 24



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                      :
FABIA SCALI-WARNER,
                                      :

      v.                              :   Civil Action No. DKC 18-1984

                                      :
N&TS GROUP CORPORATION
                                      :

                             MEMORANDUM OPINION

      Presently pending and ready for resolution in this employment

case is a motion for summary judgment filed by Defendant N&TS

Group, Corporation (“N&TS Group”).         (ECF No. 42).    The court now

rules, no hearing deemed necessary.          Local Rule 105.6.     For the

following reasons, Defendant’s motion for summary judgment will be

granted.

I.    Factual Background

      At the heart of this case is whether N&TS Group is Fabia

Scali-Warner’s (“Plaintiff”) employer.        Thus, an understanding of

the   facts   requires   a   basic   understanding   of   three   corporate

entities, the interplay among them, and their interactions or lack

thereof with Plaintiff.

      Networks & Transactional Systems Group SPA (“N&TS SPA”) is an

Italian corporation based in Milan that provides businesses with

software for use in processing electronic payments.          Prior to his

death in 2019, Valerio Masenzani served as Chief Executive Officer
         Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 2 of 24



(“CEO”)     of   N&TS   SPA,   and    Stefania      Federici    served       as   Chief

Financial     Officer    (“CFO”).       Upon   Mr.      Masenzani’s     death,      Ms.

Federici took over as CEO.            N&TS SPA also employed Laura Caputo

and Daniela Cossio in Milan.            Mr. Alexander Orlando served as a

managing     director    of    N&TS   SPA.       Each    of    these    individuals

supervised Plaintiff’s work.

     American      Payment     Services,     Inc.    (“APS”),     was    a    Florida

corporation.       It was formed in May 2014 for the purpose of

providing services in the United States similar to those provided

by N&TS SPA in Europe.            Ms. Federici served on the board of

directors of APS.       The company was owned by Nets Invest Srl.                   APS

was dissolved three years after its formation on June 2, 2017.

     N&TS Group is a Florida corporation formed on June 16, 2015

to assist N&TS SPA with its efforts to do business in the United

States.      Claudio Novebaci served as the incorporator as well as

the Director, President, Secretary, and Treasurer of the company.

On July 31, 2015, the company’s articles of incorporation were

amended to name Mr. Novebaci as Director and Vice President, Ms.

Federici as President and Director, and Mr. Masenzani as Director

and CEO.      N&TS Group is owned by N&TS Invest Srl.1                 (ECF No. 42-

7, at 27).


     1 While all references in the written transcript of Mr.
Novebaci’s deposition are to “NETS Invest Srl,” “NETS Group
Corporation,” and “NETS Invest SPA,” the court assumes that this
spelling NETS vs. N&TS seems to be a minor error made by the court
                                         2
         Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 3 of 24



     Ms. Scali-Warner was previously working at a company called

Entando.     Plaintiff became familiar with N&TS SPA because it was

one of Entando’s clients.               One of Plaintiff’s co-workers at

Entando,      Alexander      Orlando,     referred     her   directly    to     Mr.

Masenzani.      In January 2015, Plaintiff met with Mr. Masenzani in

Milan to discuss the possibility of entering into a business

relationship.2         On    January    15,    2015,   Plaintiff    formed    Viral

Storytelling, Inc. (“Viral Storytelling”), a corporation formed to

“provide marketing services and social media and viral blogging as

well as digital publishing.”            (ECF No. 42-11, at 3).

     On     February    3,    2015,    Viral    Storytelling   entered       into   a

contract with APS to provide marketing services to help grow APS’s

presence in the U.S.         Plaintiff negotiated this contract with Ms.

Federici although it was signed by Mr. Novebaci.                   (ECF No. 42-9,

at ¶ 13).       Invoices for work Plaintiff performed under the APS



reporter given the virtual nature of the deposition. Mr. Novebaci
was likely referring to “N&TS Invest Srl,” “N&TS Group
Corporation,” and “N&TS Invest SPA” in each of his responses.

     2 The parties dispute whether Mr. Orlando was an employee of
N&TS Group, N&TS SPA, or neither. Mr. Orlando states that around
January 2015, he began working for N&TS Group as the general
manager of operations. (ECF No. 45-4, at 1). Mr. Novebaci and
Ms. Federici, however, disagree.    Mr. Novebaci states that Mr.
Orlando was neither employed by nor paid by N&TS Group, (ECF No.
42-9, at ¶ 8), and Ms. Federici states that he was employed by an
American company that had a contract with N&TS SPA.     Plaintiff
states both that Mr. Orlando was hired as general manager at N&TS
Group in January 2015 to supervise her but also that she does not
know who he was paid by or whether he had a contract. (ECF No.
42-4, at 28-30).
                                          3
         Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 4 of 24



contract were submitted to N&TS SPA in Milan and were paid by wire

from N&TS SPA’s Italian bank account.           On December 31, 2015, the

APS contract automatically renewed for another year.              Plaintiff’s

contract with APS terminated at the end of 2016 shortly before APS

dissolved.

     Plaintiff then met with Mr. Masenzani again in Milan and

negotiated a contract between Viral Storytelling and N&TS SPA

“mainly concerning” U.S. marketing.          (ECF No. 42-16).      N&TS Group

was not mentioned anywhere in the contract.                 The contract was

signed on behalf of N&TS SPA by Ms. Federici on December 19, 2016.

The contract term spanned one-year from January 1, 2017, through

December 31, 2017.       During this time period, Plaintiff performed

both marketing and translation work.                All work performed by

Plaintiff     during   this   period   was   done   based    on   instructions

received from N&TS SPA employees sitting in Milan or London,

including Stefania Federici, Laura Caputo, and Daniela Cossio.

(ECF No. 42-1, at 2).         N&TS SPA chose not to renew its contract

with Viral Storytelling when it expired in December 2017.3




     3  Defendant, N&TS Group, contends that it had limited
involvement with Plaintiff. The parties agree that Mr. Claudio
Novebaci never instructed or supervised Plaintiff’s work and
performed only administrative functions.     Mr. Novebaci’s sole
involvement with Plaintiff was as follows: he would sign non-
disclosure agreements when Plaintiff’s potential clients desired
to deal with a U.S. company, and he would pay invoices associated
with Plaintiff’s work because he had access to the credit card
that N&TS SPA used for such expenses.
                                       4
            Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 5 of 24



II.     Procedural Background

        On April 18, 2018, Plaintiff filed a complaint against N&TS

Group, Claudio Novebaci, Stefania Federici, and Valerio Masenzani

in the Circuit Court for Baltimore County, (ECF No. 1-3), and these

defendants removed the action to federal court.                   (ECF No. 1).

Following multiple rounds of amended pleadings and motions to

dismiss, Plaintiff filed a third amended complaint on April 1,

2019 asserting four claims: (1) violation of the Maryland Wage

Payment and Collection Law (“MWPCL”) (Count I); (2) violation of

the Fair Labor Standards Act (“FLSA”) (Count II); breach of

contract (Count III); and violation of the Maryland Wage and Hour

Law (“MWHL”) (Count IV).4           (ECF No. 24).     On March 10, 2020, this

court dismissed individual defendants Stefania Federici, Valerio

Masenzani,        and   Claudio   Novebaci    and   Plaintiff’s   minimum    wage

claims under the FLSA and the MWHL.                 (ECF No. 34).     Discovery

commenced and was extended until November 13, 2020.                 On December

7, 2021, Defendant filed the presently pending motion for summary

judgment. (ECF No. 42).           On January 21, 2021, Plaintiff responded

in opposition.          (ECF No. 45).    Defendant replied on February 22,

2021.        (ECF No. 50).




        4
       Plaintiff asserts both minimum wage and overtime violations
under the FLSA and MWHL.
                                          5
        Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 6 of 24



III. Standard of Review

        A motion for summary judgment will be granted only if there

exists no genuine dispute as to any material fact and the moving

party is entitled to judgment as a matter of law.         See Fed.R.Civ.P.

56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Emmett v.

Johnson, 532 F.3d 291, 297 (4th Cir. 2008).        A material fact is one

that “might affect the outcome of the suit under the governing

law.”    Liberty Lobby, 477 U.S. at 248.      A dispute about a material

fact is genuine “if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.”          Id., at 249.   In

undertaking this inquiry, a court must view the facts and the

reasonable inferences drawn therefrom “in the light most favorable

to the party opposing the motion,” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting U.S. v.

Diebold, Inc., 369 U.S. 654, 655 (1962)); see also EEOC v. Navy

Fed. Credit Union, 424 F.3d 397, 405 (4th Cir. 2005), but a “party

cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.”         Chung Shin v. Shalala,

166 F.Supp.2d 373, 375 (D.Md. 2001).

        To prevail on a motion for summary judgment, the moving party

generally bears the burden of showing that there is no genuine

dispute as to any material fact.          No genuine dispute of material

fact exists, however, if the nonmoving party fails to make a

                                      6
      Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 7 of 24



sufficient showing on an essential element of his case as to which

he would have the burden of proof.         Celotex, 477 U.S. at 322–23.

Therefore, on those issues on which the nonmoving party has the

burden of proof, it is her responsibility to confront the summary

judgment motion with an “affidavit or other evidentiary showing”

demonstrating that there is a genuine issue for trial.              See Ross

v. Early, 899 F.Supp.2d 415, 420 (D.Md. 2012), aff’d, 746 F.3d 546

(4th Cir. 2014).   Hearsay statements or conclusory statements with

no evidentiary basis cannot support or defeat a motion for summary

judgment.    See Greensboro Prof’l Fire Fighters Ass’n, Local 3157

v. City of Greensboro, 64 F.3d 962, 967 (4th Cir. 1995).

IV.   Analysis

      A.    Statutory Claims: FLSA, MWHL, and MWPCL

      N&TS Group argues it is entitled to summary judgment on

Plaintiff’s statutory claims in Counts I, II, and IV because

Plaintiff has produced no evidence that would allow a reasonable

juror to find that it was her employer.           Because it was not her

employer,   N&TS   Group   argues   it   does   not   owe   her   any   wages,

overtime, or compensation of any kind.           Plaintiff responds that

N&TS Group was, in fact, her employer but that even if it was not,

it is still liable to her for the alleged violations of law as a

joint-employer with N&TS SPA, as a single-employer enterprise with




                                     7
         Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 8 of 24



N&TS SPA, or as a successor to APS.5               The court will address each

of these arguments in turn.

     1.      Individual Employer Liability

     Neither      party   contends    that     a   typical,   written   contract

existed directly between Plaintiff and N&TS Group that would give

rise to a direct employer relationship.                  The parties agree that

the only written contracts in existence were Viral Storytelling’s

contracts with APS and then with N&TS Group SPA.               (See ECF No. 45,

at 2).     Plaintiff cites to Campusano v. Lusitano Constr. LLC, 208

Md.App. 29, 39-40 (Md.App. 2012) to argue that N&TS Group was her

direct employer under the economic realities test.                  The economic

realities      test   considers      whether       the   alleged   employer   had

functional control by considering whether it: (1) had the power to

hire and fire the employees, (2) supervised and controlled employee

work schedules or conditions of employment; (3) determined the

rate and method of payment; and (4) maintained employment records.




     5 Plaintiff raises her theories of joint-employer, single-
employer enterprise, and successor liability for the first time in
her opposition to Defendant’s motion for summary judgment.
Defendant argues that it is too late for Plaintiff to raise these
alternate theories of liability because doing so serves as a
constructive amendment to her complaint. (ECF No. 50, at 4-6).
While this may be true, the court notes that until this point,
Defendant defended against this suit on the ground that Plaintiff
was an independent contractor rather than an employee, rather than
on the ground that it was not her proper employer. Thus, the court
will analyze Plaintiff’s arguments of alternative liability.
                                        8
       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 9 of 24



Id. In a confusing turn of events, however, Plaintiff subsequently

makes statements that directly refute this argument.

      Rather than pointing to any evidence that N&TS Group exercised

the power hire or fire her or control her work schedule or pay,

Plaintiff actually repeatedly asserts the opposite.             She twice

states that “Federici, Masenzani, and Caputo controlled [her]

work” and blatantly that “these three individuals had the four

powers of the [economic realities] test set forth above.”                (ECF

No. 45, at 14).      Plaintiff testified that she was hired by Mr.

Masenzani, CEO of N&TS SPA, (ECF No. 45-1, at 2), and that her pay

was determined by its CFO, Ms. Federici.         She also testified that

she   submitted   requests   for   pay   approval   and   payment   to   Ms.

Federici, that she maintained all of her employment records, and

had the power to modify her schedule, and did so, for example, by

reducing Plaintiff’s work to part-time status.              (Id., at 3).

Plaintiff’s plain concessions that N&TS SPA and its officers and

employees exercised all functional control over her work is fatal

to her claim that N&TS Group was her direct employer by virtue of

the economic realities test.       Plaintiff has failed to point to any

evidence sufficient to create a genuine question that N&TS Group

was her direct employer.

      2.   Joint Employer Liability

      Plaintiff contends that even if N&TS Group SPA is considered

her direct employer, N&TS Group is liable as a joint employer.

                                     9
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 10 of 24



For N&TS Group to be liable under the FLSA, Plaintiff must prove

that she was N&TS Group’s employee, as that term is used for

purposes of the FLSA.     See Salinas v. Commercial Interiors, Inc.,

848 F.3d 125, 133 (4th Cir. 2017) (citing 29 U.S.C §§ 203(e)(1),

206(a),    207(a)(1)).     In   “joint    employment”    situations,       all

employers “are responsible, both individually and jointly, for

compliance” with the FLSA.      29 C.F.R. § 791.2(a).        In Salinas, the

Fourth    Circuit   developed   a   six-factor   test   to    be   used   when

analyzing whether an alleged employer is a “joint employer” for

purposes of the FLSA.     The Fourth Circuit held, in the context of

reviewing a summary judgment case, that courts should consider:

            (1) Whether, formally or as a matter of
            practice, the putative joint employers jointly
            determine, share, or allocate the power to
            direct, control, or supervise the worker,
            whether by direct or indirect means;

            (2) Whether, formally or as a matter of
            practice, the putative joint employers jointly
            determine, share, or allocate the power to—
            directly or indirectly—hire or fire the worker
            or modify the terms or conditions of the
            worker’s employment;

            (3) The degree of permanency and duration of
            the relationship between the putative joint
            employers;

            (4) Whether, through shared management or a
            direct or indirect ownership interest, one
            putative   joint    employer   controls,    is
            controlled by, or is under common control with
            the other putative joint employer;

            (5) Whether the work is performed on a
            premises owned or controlled by one or more of

                                     10
      Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 11 of 24



           the putative joint employers, independently or
           in connection with one another; and

           (6) Whether, formally or as a matter of
           practice, the putative joint employers jointly
           determine, share, or allocate responsibility
           over functions ordinarily carried out by an
           employer, such as handling payroll; providing
           workers’   compensation    insurance;   paying
           payroll taxes; or providing the facilities,
           equipment, tools, or materials necessary to
           complete the work.

Id. at 141-42.     The absence of any one factor, or even a majority

of factors, is not dispositive as to whether a joint employment

relationship exists.     See Hall v. DIRECTV, LLC, 846 F.3d 757, 770

(4th Cir. 2017).     “[T]he fundamental question guiding the joint

employment analysis is whether two or more [] entities are not

completely disassociated with respect to a worker such that the

persons or entities share, agree to allocate responsibility for,

or   otherwise   codetermine—formally     or   informally,   directly   or

indirectly—the essential terms and conditions of the worker’s

employment.”     Id. at 769 (internal quotations omitted).6


      6Defendant contends that the Salinas factors for joint-
employment are irrelevant here because there are only two scenarios
in which a joint-employment relationship can be found to exist
under Department of Labor Regulations, and neither are applicable
here.

           There are two joint employer scenarios under
           the FLSA.
           (a)(1) In the first joint employer scenario,
           the employee has an employer who suffers,
           permits, or otherwise employs the employee to
           work, see 29 U.S.C. 203(e)(1), (g), but
           another person simultaneously benefits from
                                    11
      Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 12 of 24



      Here, the first factor, shared control or supervision over

the   work,    weighs     heavily   against     finding    a    joint   employment

relationship.       This is because rather than asserting that N&TS SPA

and   Defendant      shared      control,    Plaintiff    asserts       that,    “the

entities      had   the   same    controlling    persons       supervising      [her]

directly, with the exception of Orlando who worked only for [N&TS

Group].”7      (ECF No. 45, at 15).             Plaintiff alleges that the



              that work. The other person is the employee’s
              joint employer only if that person is acting
              directly or indirectly in the interest of the
              employer in relation to the employee.
              . . . .
              (e)(1) In the second joint employer scenario,
              one employer employs a worker for one set of
              hours in a workweek, and another employer
              employs the same worker for a separate set of
              hours in the same workweek. The jobs and the
              hours worked for each employer are separate,
              but if the employers are joint employers, both
              employers are jointly and severally liable for
              all of the hours the employee worked for them
              in the workweek.

29 C.F.R. § 791.2. The court will analyze Plaintiff’s argument on
the merits because Plaintiff, albeit unartfully, seemingly argues
that the first joint employer scenario applies here because the
entities were under common control.

      7Plaintiff contradicts herself a number of times with respect
to Mr. Orlando’s role. First, she simultaneously contends that
Mr. Orlando was employed as managing director of N&TS Group (Pl
Dep. at 28), yet also that he “had no written contract with any of
the N&TS entities,” “was paid by N&TS SPA,” and was “considered []
as an independent contractor” and asked “numerous times that he be
treated as an employee.” (ECF No. 45, at 7-8). Likewise, she
claims that Orlando directed her work but also that he “was
supposed to be [her] supervisor [but] . . . [t]he Operators, Laura
Caputo in particular, supervised Plaintiff directly.” (ECF No.
45, at 3, 8).
                                        12
        Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 13 of 24



“controlling persons” included Valerio Masenzani, Laura Caputo,

Stefania Federici, and Alexander Orlando.                 (ECF No. 24, at 1).

       As to the second factor, control over hiring and firing,

Plaintiff concedes that it was N&TS SPA CEO, Valerio Masenzani,

who exercised authority over her hiring.                  (ECF No. 45, at 2-3)

(“Masenzani . . . hired Plaintiff for the position. [] Masenzani

negotiated with Plaintiff the terms of Plaintiff’s contract, and

had the authority to and did in fact approve the negotiated terms

of     the    contract    and    Plaintiff’s        working      conditions   and

assignments.”).       N&TS Group also could not possibly have exercised

control over Plaintiff’s hiring with APS as it was not yet in

existence at the time Plaintiff was hired.                 (ECF Nos. 42-8 & 42-

13).    There is no evidence that anyone at N&TS Group had the power

to modify Plaintiff’s employment arrangement; in fact, Plaintiff

testified that Ms. Federici solely held the power to modify her

work arrangement and exercised such power when she decided to

change Plaintiff from full-time to part-time status.                    Thus, the

second       factor   weighs     against        finding     a    joint-employment

relationship.

       As to the third factor, the degree of permanency and duration

of     the   relationship      between    the     putative      joint   employers,

Plaintiff states, without citing to any evidence as support, that

the “entities have a permanent relationship in that [N&TS Group]

is the United States operation of N&TS Group Spa.”                  (ECF No. 45,

                                         13
       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 14 of 24



at 16).         This conclusion ignores that N&TS SPA operated for years

before N&TS Group was created in June 2015.8                 Hence, the duration

of association between the entities is not entirely consistent

with joint employment.

       The fourth factor is whether, through shared management or a

direct or indirect ownership interest, one putative joint employer

controls, is controlled by, or is under common control with the

other putative joint employer.              Plaintiff states that this factor

cuts       in   her   favor     because   “there    is   common   control   of    the

entities.”         There are two flaws with this conclusory assertion.

First, Plaintiff conflates common control with the association of

two entities.         Plaintiff relies solely on Mr. Novebaci’s testimony

that N&TS Group was owned by a single shareholder-N&TS Invest SRL-

which in turn was owned by N&TS Invests SPA.                 Mr. Novebaci stated

he did not know who owned N&TS Invests SPA but that Ms. Federici,

Ms. Caputo, and Ms. Cossio were officers of N&TS Invests.                        This

fact demonstrates, at most, a relationship between N&TS SPA and

N&TS Group, but not definitive common ownership.                  The second flaw

is   that       despite   the    formal   ownership      structures,    Plaintiff’s

argument is replete with assertions that there was no common

control         between   the   entities.        Instead,   Plaintiff   repeatedly




       8
       While the record does not state exactly when N&TS SPA was
formed, Mr. Novebaci testified that he first became involved with
the organization around 2010 or 2011. (ECF No. 42-7, at 24).
                                            14
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 15 of 24



argues that all control over both entities, was exercised solely

by N&TS SPA employees:

          “Defendant, through Masenzani, Caputo, Federici, and
           Orlando requested the specific tasks that Plaintiff
           performed for both marketing and translation, including
           the creation of documents, participation in conference
           calls, and determinations as to how Plaintiff was to
           respond to inquiries from customers and prospective
           customers. Id. ¶ 5. Caputo dictated to Plaintiff the
           electronic mail message that Plaintiff was to send to
           Defendant customers upon Plaintiff’s leaving the
           company.   Id.   Masenzani also directed Plaintiff to
           attend meetings in Milan and to attend trade shows.”
           (ECF No. 45, at 3) (citing ECF No. 45-2, at 1).
          “Defendant was controlled not by Novebaci . . . but by
           operators such as Federici, Mazenzni and Caputo.”
           Federici, Mazenzni and Caputo controlled Plaintiff’s
           work . . . They controlled all of the entities . . .
           These persons controlled Plaintiff’s daily work.” (ECF
           No. 45, at 14).
          “Novebaci did not do substantive work for Defendant.
           [ECF No. 24] ¶ 7. He created the presence of Defendant
           in the United States and paid some expenses.” (ECF No.
           45, at 6) (citing ECF No. 45-4, at 2).
          “Novebaci was not an employee of Defendant, but merely
           provided a United States address and did bookkeeping
           . . . Novebaci’s business is in being the United States
           presence for numerous Italian companies, although it is
           just an administrative function.” (ECF No. 45, at 9).
          “[T]he Italian entities fully financed Defendant’s
           operations, paying for all materials and equipment of
           Defendant[.]” (ECF No. 45, at 16).
          Plaintiff did not report her hours to N&TS Group or Mr.
           Novebaci.   (ECF Nos. 42-4, at 107 & 42-7, at 71, 85,
           107).
          Plaintiff asserts that the ledger shows N&TS Group paid
           her reimbursements, but she concedes that in truth, it
           was N&TS SPA funding such reimbursements. (ECF No. 45,
           at 13).
          “Novebaci only performed administrative duties such as
           paying bills.” (ECF No. 45, at 17).




                                   15
       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 16 of 24



       Thus,    the    fourth    factor       weighs   against    finding     a   joint

employment relationship.

       The     fifth   factor    is    control     over    the   location     of    the

employee’s work.         Plaintiff argues that this factor weighs in her

favor because her “work was performed at an office space leased by

[N&TS Group].”         (ECF No. 45, at 10) (citing ECF No. 45-7).                  This

statement, without qualification, is misleading.                  While the record

contains a copy of a “virtual office agreement” executed between

Regus and N&TS Group, the plain terms of the agreement make clear

that    the    contract    primarily      entitled      N&TS     Group   to   utilize

personalized call answering service and to receive mail and faxes

at a designated location.              In addition, the agreement entitled

N&TS Group to “2 days of private office usage per month at the

designated      Center    and    a    lobby    directory    listing,     subject     to

availability.”         (ECF No. 45-7).         Access to an unassigned private

office two days per month is a far cry from establishing that N&TS

Group controlled Plaintiff’s work location.                      To the contrary,

Plaintiff testified that she primarily worked out of a home-office

at her residence, (ECF No. 42-2, at 51), and her tax returns show

that she took a deduction for doing so.                   (ECF No. 42-17).        Thus,

the    fifth    factor    also   cuts     against      finding   a   joint-employer

relationship.

       The sixth and final factor, shared control over the ordinary

functions of an employer, also leans against finding that a joint-

                                          16
       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 17 of 24



employer relationship exists.          Plaintiff testified she submitted

her pay requests to Ms. Federici, CFO of N&TS, who made all pay-

roll decisions, (ECF 45-1, at 2-3), and that she used her own

computer and supplies.       (ECF No. 42-4, at 51).          While N&TS Group

paid for minor expenses, such as Plaintiff’s business card and

cell phone, Plaintiff concedes that such expenses were ultimately

paid   by   N&TS   SPA,   which    funded   N&TS   Group.     Plaintiff   also

testified that her paychecks were paid by N&TS SPA out of their

bank account in Italy.

       In sum, even though a single factor may be sufficient to

support a finding of joint employment, in this case, Plaintiff has

failed to adduce evidence that anyone at N&TS Group performed

anything beyond a few, ministerial tasks in relation to her work.

She has failed to generate a material dispute that N&TS Group

exercised shared control or responsibility over the “essential

terms and conditions of the [her] employment” such that it could

be considered a joint employer with N&TS SPA.               Hall, 846 F.3d at

769.    Plaintiff’s argument that whenever the Italian individuals

(Federici/Masenzani/Caputo) acted, they acted not on behalf of

N&TS SPA, but on behalf of N&TS Group, rests on nothing but

unsupported speculation.          Ms. Caputo was not affiliated with N&TS

Group and the evidence shows that Mr. Masanzani and Ms. Federici

were acting on behalf of N&TS SPA in their dealings with Plaintiff.

Because no genuine dispute exists that Defendant and N&TS SPA were

                                       17
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 18 of 24



joint-employers, Plaintiff cannot overcome Defendant’s motion for

summary judgment based on this theory of liability.

     3.   Single-Employer Enterprise Liability

     Plaintiff next argues that N&TS Group is liable because

together with N&TS SPA and APS, it constitutes a single employer

enterprise. Plaintiff cites to only two cases in which the single-

enterprise theory of liability has been applied, both of which are

non-binding authority.9     Neither of the two cases cited involve

FLSA, MWHL, or MWPCL claims.    This is unsurprising as the doctrine

typically arises in Title VII cases.        Because Plaintiff has not

demonstrated the doctrine’s applicability in this case, it has no

place in this court’s current analysis.        Courts in this district

have previously come to the same conclusion when asked to apply

the single enterprise theory of liability in the FLSA context:

          None of the[] cases [cited by plaintiffs
          involving   the   single-enterprise   theory]
          interpret[] the FLSA, and Plaintiffs are
          incorrect to argue that what is good for the
          Title VII goose is good for the FLSA gander.
          See Arculeo v. On–Site, 425 F.3d 193, 197 (2d
          Cir. 2005) (‘Notwithstanding the same label
          and some core similarities between [single
          integrated employer and joint employer], the
          doctrines might differ significantly in
          different contexts.’).




     9 See Murray v. Miner, 74 F.3d 402 (2d Cir. 1996); Las Palmas
Associates v. Las Palmas Center Associates, 235 Cal.App.3d 1220
(1991).
                                   18
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 19 of 24



Roman v. Guapos III, Inc., 970 F. Supp. 2d 407, 414 (D.Md. 2013).

Thus, Plaintiff’s attempt to hold Defendant liable for violations

of the FLSA, MWHL, and MWPCL under the single-employer enterprise

theory is unsuccessful.

     4.   Successor Liability

     Finally, Plaintiff attempts to hold N&TS Group liable for

alleged wage and overtime violations based on the theory that it

was a successor to APS.10

          Maryland Corps. & Ass’ns Code Ann. § 1–
          101(u)(4) (1975, 1985 Repl.Vol.), defines a
          successor corporation as a vendee, lessee or
          other transferee in a transfer of assets. A
          transfer of assets is any sale, lease,
          exchange or other transfer of all or
          substantially all of the assets of a
          corporation. § 1–101(v).
          . . . .
          The general rule of corporate liability is
          that, ordinarily, a corporation which acquires
          the assets of another corporation is not
          liable for the debts and liabilities of the
          predecessor corporation. There are, however,
          four exceptions to this general rule.      The
          debts and liabilities of the predecessor
          corporation are imposed on the successor
          corporation when (1) there is an expressed or
          implied assumption of liability; (2) the
          transaction amounts to a consolidation or

     10 Plaintiff raises the notion of successor liability in a
mere two sentences located in the fact section of her opposition
brief but then makes no mention of successor liability it in her
analysis. (See generally ECF No. 45). Given such short shrift,
the court struggles in construing Plaintiff’s arguments regarding
successor liability. First, if Defendant was shown to be APS’s
successor, it would be liable only for violations committed by
APS, yet Plaintiff does not explicitly allege any wrongdoing by
APS. Second, Plaintiff does not allege which of the four theories
of successor liability she believes applies.
                                   19
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 20 of 24



            merger; (3) the purchasing corporation is a
            mere continuation of the selling corporation;
            or (4) the transaction is entered into
            fraudulently to escape liability for debts.
            Golden State Bottling Co. v. National Labor
            Relations Board, 414 U.S. 168, 182–83 n. 5, 94
            S.Ct. 414, 424 n. 5, 38 L.Ed.2d 388 (1973).

Balt. Luggage Co. v. Holtzman, 80 Md. App. 282, 290 (1989).            Here,

Plaintiff does not specify which of the four exceptions she

believes applies, but the court presumes that she relies on the

third exception based on the assertions in Plaintiff’s opposition

brief.      Specifically, Plaintiff states that “an APS/Defendant

joint ledger demonstrates that it was one continuous entity” and

that “although the existence of APS and Defendant overlapped, N&TS

[SPA] intended to have Defendant take the place of APS.”          (ECF No.

45, at 11).    Plaintiff, however, points to no evidence whatsoever

that there was “any sale, lease, exchange or other transfer of all

or substantially all of [APS’s] assets” to N&TS Group.           Plaintiff

relies solely on two pieces of evidence to support her theory of

successor liability: (1) a statement made by Mr. Novebaci during

his deposition and (2) a general accounting ledger.           (ECF No. 45,

at 11).     Neither of these pieces of evidence show what Plaintiff

says they do.        As Defendant correctly points out, Plaintiff

misquotes Mr. Novebaci’s testimony.       He did not testify that N&TS

SPA intended for N&TS Group to replace APS after it was wound down.

To the contrary, Mr. Novebaci testified that N&TS Group came into

existence    prior   to   APS’s   dissolution   and   that   “there   is   no

                                     20
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 21 of 24



relationship between APS or N[&]TS Group Corporation[.]”         (ECF No.

45-5, at 26-27).    Likewise, nothing in the “joint ledger” would

allow one to conclude that it was, indeed, a “joint” document.         To

the contrary, the ledger is titled “N&TS Group Corporation General

Ledger” and each page contains a footer titled “N&TS Group Corp.”

(ECF No. 45-3).      There is no reference to APS in any of the

ledger’s fourteen pages. When asked about the ledger, Mr. Novebaci

testified that he believed it was N&TS Group’s Ledger, not APS’s

ledger.     (ECF No. 45-2, at 93-94).       For all of these reasons,

Plaintiff falls short of creating a genuine dispute that N&TS Group

was a successor to APS. Thus, Plaintiff’s argument that N&TS Group

can be held liable under a theory of successor liability fails.

     Plaintiff has failed to show, under any of the asserted

theories, that a genuine dispute of fact exists as to whether or

not Defendant was her employer. Accordingly, Defendant is entitled

to summary judgment on all of Plaintiff’s statutory claims (Counts

I, II, and IV).11   The only remaining claim left for the court to

analyze is Plaintiff’s breach of contract claim in Count III.




     11 While the court’s analysis focused largely on Plaintiff’s
FLSA claim, the same analysis applies to Plaintiff’s MWHL and MWPCL
claims, as both require a finding that Defendant was Plaintiff’s
employer as a pre-requisite to liability.


                                   21
       Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 22 of 24



       B.   Breach of Contract

       In Count III of her third amended complaint, Plaintiff alleges

that she “entered into a contract with N&TS [Group]12 for her labor

and services for translation work[,]” that she “fully performed

her obligations under the Translation Contract and satisfied all

conditions of the Translation Contract[,]” and that Defendant, in

bad faith, refused to pay her for work done pursuant to this

translation contract.      (ECF No. 24, at 8).     To the extent that the

court found Plaintiff had a translation contract with N&TS SPA,

she further contends that N&TS Group is liable under the joint-

employer or single-enterprise employer theories.

       The only two contracts that exist in the record are: (1) a

contract between Plaintiff’s corporation (Viral Storytelling) and

APS and (2) a contract between Plaintiff’s corporation and N&TS

SPA.    She points to absolutely no evidence of any kind supporting

that a separate contract for translation work exists.            Plaintiff

clarifies in her opposition that no written contract exists for

the translation services, and, when asked in her deposition, “what


       12
        Plaintiff asserts in her amended complaint that the
contract is with N&TS Group, yet, states in her opposition that
“to the extent that the [c]ourt finds it was N&TS Group SPA
entering into a translation contract, Defendant is a joint employer
with APS and N&TS Group Spa, and, as such, has contractual
liability. Defendant is part of a single employment enterprise,
and therefore, is a contracting party.      Additionally, Novebaci
admitted that Defendant is a successor to APS, again, making
Defendant subject to the terms of the contract.” (ECF No. 45, at
18).
                                     22
      Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 23 of 24



is the translation contract” referred to in Count III, Plaintiff

responded, that “[t]here was no specific translation contract.”

(ECF No. 45-1, at 81-82).        Plaintiff has failed to identify a

specific contract to which N&TS Group was itself a party.          Without

a contract, there can be no breach of contract.            (Kantsevoy v.

LumenR LLC, 301 F. Supp. 3d 577, 596 (D.Md. 2018) (“Under Maryland

law, the elements of a claim for breach of contract are contractual

obligation, breach, and damages.          To prevail in an action for

breach of contract, a plaintiff must prove that the defendant owed

the plaintiff a contractual obligation and that the defendant

breached that obligation.”) (internal citations and quotations

omitted).    Even if Plaintiff had pointed to evidence that a

contract existed, Plaintiff’s assertions seem to suggest that any

agreement would have been with N&TS SPA, not N&TS Group.           (ECF No.

45, at 5) (“Defendant, through Masenzani and Caputo, requested

that Plaintiff perform this translation work. Caputo provided to

Plaintiff the specific Italian documents that Plaintiff was to

translate into English.”).        As discussed previously, however,

Plaintiff’s theories for holding N&TS Group liable for the actions

of   N&TS   SPA   (joint   employer      liability,   single     enterprise

liability, and successor liability) are unavailing.            Accordingly,

Defendant is also entitled to summary judgment on Plaintiff’s

breach of contract claim in Count III.



                                    23
     Case 1:18-cv-01984-DKC Document 51 Filed 07/26/21 Page 24 of 24



V.   Conclusion

     For the foregoing reasons, the motion for summary judgment

filed by Defendant will be granted.      A separate order will follow.



                                                  /s/
                                        DEBORAH K. CHASANOW
                                        United States District Judge




                                   24
